In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 15-2458
TERRANCE FLYNN,
                                                 Plaintiff-Appellant,

                                v.

MARION THATCHER and RON NEAL,
                                              Defendants-Appellees.
                    ____________________

        Appeal from the United States District Court for the
        Northern District of Indiana, South Bend Division.
            No. 3:15 CV 66 — Jon E. DeGuilio, Judge.
                    ____________________

    SUBMITTED APRIL 13, 2016 — DECIDED APRIL 14, 2016
                    ____________________

   Before FLAUM, RIPPLE, and HAMILTON, Circuit Judges.
    PER CURIAM. Terrance Flynn, an Indiana prisoner, ap-
peals the dismissal of his suit brought under 42 U.S.C.
§ 1983, in which he claims that he is being denied equal pro-
tection because he does not receive the same privileges as
participants in an inmate “Honor Program.” Because we
agree with the district court that Flynn’s complaint fails to
state a claim, we affirm the dismissal.
2                                                  No. 15-2458

    Flynn’s complaint is familiar. We recently affirmed the
dismissal of a nearly identical complaint brought by another
inmate at the same Indiana prison. See Wrightsman v.
Thatcher, No. 15-2267, 2016 WL 684002 (7th Cir. Feb. 19, 2016)
(nonprecedential decision). As in the previous lawsuit, Flynn
claims that the prison superintendent and the administrator
of the Honor Program have impermissibly favored partici-
pants by allowing them more time outside their cells, up to
twice as many visits, exclusive access to video games, and
greater availability of exercise machines and microwaves. To
be eligible for the Honor Program, inmates must be at least
30 years old (previously the minimum age was 35) and can-
not have committed an infraction of any type for 24 months
or an infraction involving violence for 48 months. Flynn has
not disclosed his age, but he alleges that his first application
to the program was denied because he was not yet 35 years
old. He reapplied after the minimum age was lowered to 30
but again was denied admission, this time because both the
program and the waiting list were full. Flynn asserts that the
defendants violated his right to equal protection by treating
him “disparately without any relation to a legitimate penal
interest” and “by engaging in age discrimination without
rational basis.” He explains that he does not seek entry into
the Honor Program but rather seeks the same privileges as
those inmates in the program.

    At screening, see 28 U.S.C. § 1915A, the district court con-
strued the complaint as raising a claim of age discrimination
and dismissed it for failure to state a claim. The court rea-
soned that using age as a proxy for maturity is rationally re-
lated to admission to a program that confers greater trust
and responsibility to inmates. Flynn moved for reconsidera-
No. 15-2458                                                    3

tion, arguing that the district court had addressed only his
claim of age discrimination but ignored his “primary” equal-
protection claim. The district court denied this postjudgment
motion.

    On appeal Flynn has abandoned his claim of age discrim-
ination. He maintains, however, that he has been denied
equal protection because as an inmate in the general popula-
tion he does not receive the same privileges as the inmates
accepted into the Honor Program.

    Where disparate treatment is not based on a suspect class
and does not affect a fundamental right, prison administra-
tors may treat inmates differently as long as the unequal
treatment is rationally related to a legitimate penological in-
terest. See City of Cleburne, Tex. v. Cleburne Living Ctr., Inc.,
473 U.S. 432, 439–42 (1985); Johnson v. Daley, 339 F.3d 582,
585–86 (7th Cir. 2003) (en banc); May v. Sheahan, 226 F.3d 876,
882 (7th Cir. 2000); Stanley v. Litscher, 213 F.3d 340, 342 (7th
Cir. 2000). Prison classifications are presumed to be rational
and will be upheld if any justification for them can be con-
ceived. See Ind. Petroleum Marketers & Convenience Store Ass'n
v. Cook, 808 F.3d 318, 322 (7th Cir. 2015); Johnson, 339 F.3d at
586.

    There are obvious reasons to extend preferential treat-
ment to inmates in the Honor Program. Conferring benefits
to those with a history of good behavior encourages rehabili-
tation, institutional security, and the safety of inmates, staff,
and visitors. See McGinnis v. Royster, 410 U.S. 263, 270–73
(1973); Singer v. Raemisch, 593 F.3d 529, 535 (7th Cir. 2010);
Harbin-Bey v. Rutter, 420 F.3d 571, 576 (6th Cir. 2005);
Woodson v. Attorney Gen., 990 F.2d 1344, 1349–50 (D.C. Cir.
4                                                  No. 15-2458

1993). Even Flynn concedes in his appellate brief that the
program “rewards” prisoners “for good behavior.” He ar-
gues, however, that there can be no valid reason to deny him
the same privileges because he has demonstrated the same
good behavior and meets all of the criteria for admission.
But there are many rational reasons for requiring an applica-
tion to evaluate the prisoner before awarding benefits.
See McGinnis, 410 U.S. at 272–73.

   Flynn incurred one “strike” for filing his complaint and a
second for pursuing this appeal. See 28 U.S.C. § 1915(g);
Robinson v. Sherrod, 631 F.3d 839, 843 (7th Cir. 2011); Hains v.
Washington, 131 F.3d 1248, 1250 (7th Cir. 1997).

  Accordingly, the judgment of the district court is
AFFIRMED.